Citation Nr: 1002567	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  99-23 170	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for restrictive type emphysema (secondary to asbestos 
exposure).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to 
July 1946.  The Veteran died in April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted service connection and assigned a 
30 percent disability rating for restrictive type emphysema 
(secondary to asbestos exposure), effective from January 31, 
1994.

In August 2004, the Board issued a decision denying the 
appellant's appeal seeking an increased initial disability 
rating.  The appellant filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (CAVC).  He then 
died in April 2006.  

In July 2007, the CAVC issued a memorandum decision that set 
aside the Board's August 2004 decision and judgment was 
entered in August 2007.  In November 2007, VA filed a motion 
in the CAVC to recall the mandate and dismiss the appeal due 
to the appellant's death prior to the issuance of the CAVC's 
July 2007 memorandum decision.  In response, the Veteran's 
surviving spouse filed a motion for substitution.  

In a November 2008 order, the CAVC granted VA's motion to 
recall the mandate and dismiss the appeal and denied the 
surviving spouse's motion for substitution.  Since the appeal 
was dismissed by the United States Court of Appeals for 
Veterans Claims, the Board now has jurisdiction over the 
appeal.  


FINDING OF FACT

The appellant died in April 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


